Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LaPerre (US Patent 5,620,775, published 15 Apr. 1997, hereinafter LaPerre) in view of Morris et al. (US Patent 6,204,971 B1, published 20 Mar. 2001, hereinafter Morris) and evidence provided by Parker-TexLoc.
Regarding claims 1-6, and 14-15, LaPerre teaches a bead coated article comprising a first adhesive layer and a layer of transparent glass microspheres that can be treated with an adhesion promoter that are partially embedded in the first adhesive layer such that about 20% to about 70% of the average diameter of the glass beads is exposed (Abstract and col. 4, lines 15-27).  LaPerre teaches the glass beads (microspheres) can be largely spherically shaped (col. 9, lines 47-50).  The beads can be exposed at the outermost surface of the article (Figure 1 and 
LaPerre teaches that the adhesive in the adhesive layer may comprise polyurethane (the binder of claim 5 and 6), polyesters, acrylic and methacrylic acid ester polymers and copolymers, polyvinyl chloride, polyamide polymers and copolymers, and epoxies (col. 13, lines 28-36).
Parker-TexLoc (“TexLoc Refractive Index of Polymer”, published 2005) discloses these polymers include polymers with a refractive index greater than 1.5, for example polyvinyl chloride has a refractive index of 1.539 (page 6), NYLON polymers (polyamides) have refractive indexes of 1.53 for Nylon 6,10 and 1.566 for Nylon 6,6 (page 6), and polyethylene terephthalate (a polyester) has a refractive index of 1.575 (page 7).
While LaPerre does not explicitly state that the microspheres have a refractive index less than that of the binder layer, it would have been obvious to one of ordinary skill in the art at the time of the invention that given that LaPerre teaches that the microspheres can have a refractive index of about 1.50 and that the useable adhesives include those with a refractive index higher than 1.50, that the teachings of LaPerre encompass a refractive index difference as claimed, including differences of at least 0.02 and at most 0.05 (meeting the limitations of claims 14 and 15).
Given the wording "about 1.50" for the refractive index of the microspheres of LaPerre, the teachings of LaPerre would also encompass refractive index values near, but below 1.50, included those claimed. 

In light of the case law cited above and given that there is only a "slight" difference between the refractive index disclosed by LaPerre and the refractive index disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the refractive index disclosed in the present claims is but an obvious variant of the refractive index disclosed in LaPerre, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
LaPerre teaches that some microspheres can have small bubbles (col. 9, lines 45 - 59) and the glass beads can be largely spherically shaped (col. 9, lines 47-50), but he does not disclose that he considers these bubbles as defects nor the proportion of microspheres with bubble defects nor that the plurality of the microspheres consist essentially of spherical glass beads.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the criteria for the amount of bubble and nonspherical defects taught by Morris for the population of microspheres in the microsphere coated article of LaPerre.  LaPerre and Morris Beyer are analogous art as they are both drawn to microsphere coated articles, so one of ordinary skill in the art would have a reasonable expectation of success in employing the bubble and nonspherical defects criteria of Morris in the microsphere coated article taught by LaPerre.  Morris teaches that an as-produced level of defects of less than about 15% eliminates the need for subsequent sorting to pick out the defects (col. 3, lines 3-7).
Regarding claim 9, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches that the layer of microspheres can be discontinuous to form an imaged layer (col. 20, lines 14-18 and Figure 13).  Therefore, the amount of surface covered would be a matter of routine experimentation to determine the desired image formed from the microsphere coated and the uncoated sections.
Regarding claim 10, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches the adhesive (binder layer) can comprise a transparent pigment (col.13, lines 47-51).
Regarding claim 11, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches the article can be decorative, abrasion resistant (protective), or made as part of a transfer article (col. 1, lines 5-32).

Regarding claims 17 and 18, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches that the glass beads (microspheres) can have a refractive index of about 1.50 (col. 9, lines 45 - 50).  Given the wording "about 1.50" for the refractive index of the microspheres of LaPerre, the teachings of LaPerre would also encompass refractive index values near, but below 1.50, included those claimed.
Regarding claim 19, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches that the transparent glass beads are partially embedded in the first adhesive layer such that about 20% to about 70% of the average diameter of the glass beads is exposed (col. 4, lines 15-27), and the beads can be exposed at the outermost surface of the article (col. 1, lines 16-23 and Figures 1-5).  Thus, the microspheres would be in contact with air in the same manner as in the instant case.
Regarding claim 20, LaPerre in view of Morris teach the elements of claim 1, and LaPerre teaches the article can be free of a reflective layer (col. 3, lines 26-30).

Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LaPerre (US Patent 5,620,775, published 15 Apr. 1997, hereinafter LaPerre) in view of Morris et al. (US Patent 6,204,971 B1, published 20 Mar. 2001, hereinafter Morris) and further in view of Xie (WO 2011/123223 A1, published 06 Oct. 2011, hereinafter Xie).
Regarding claims 6 and 14-15, LaPerre in view of Morris teaches the elements of claim 1, and LaPerre teaches that the glass beads (microspheres) can have a refractive index of about 1.50 (col. 9, lines 45 - 50), and the adhesive in the adhesive layer may comprise polyurethane (col. 13, lines 28-36).
LaPerre in view of Morris does not disclose the refractive index of the polyurethane.
Xie teaches a polyurethane with excellent optical clarity and impact performance, and chemical, solvent and scratch resistance (Abstract and paragraph 0006).  The polyurethane has a refractive index of at least 1.50, preferably at least 1.53 (paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane of Xie as the polyurethane of LaPerre in view of Morris.  Xie teaches that his polyurethane has excellent optical clarity and impact performance, and chemical, solvent and scratch resistance (paragraph 0006).
Thus, the glass microsphere article of LaPerre in view of Morris and further in view of Xie would have a refractive index difference between the transparent microspheres and the first binder layer of at most 0.05.

Response to Arguments
Applicant's arguments filed 21 Dec. 2021 have been fully considered, but they were not persuasive.  Examiner has revised the claim rejections presented above; therefore, this Office Action is Non-Final.
Applicant amended claims 1, 5, 11, and 13 and cancelled claim 16.
Applicant argues that their data shows that the technical results are not the same for a refractive index value below 1.5 and for a refractive index value above 1.5.
However, in the data pointed to by applicant, there is no comparison between 1.502 or 1.57 and 1.49, so applicant has not shown the criticality of the refractive index between the values of 1.49 and 1.50 for claim 1, so the examiner’s position remains, based on the Titanium case law, given that there is only a "slight" difference between the refractive index disclosed by LaPerre and the refractive index disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the refractive index disclosed in the present claims is but an obvious variant of the refractive index disclosed in LaPerre, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  Further, as set forth in the prior art rejection above, claim 1 is alternatively met (as are claims 17-18) given that “about” 1.50 disclosed by LaPerre includes values slightly below 1.50 including those claimed.  Thus, it is the examiner’s position that the refractive index of the glass beads of LaPerre does encompass the claimed values.
Applicant argues that their data shows unexpected results, citing results in Tables 1 and 2 of their response.

Further, the Comparative Example CE2 is not commensurate in scope of the closest prior art of LaPerre given that the refractive index of the microsphere is not only outside the scope of the present claims but also outside the scope of LaPerre.  Further, Comparative Examples CE1, CE2, and CE3 have microspheres with refractive indexes equal to or larger than the binder resins, which is not the case for LaPerre, given his teaching of the refractive index of the microspheres and the values of the refractive indices of the resins cited above for several of the polymeric materials he teaches for use in his layer comprising the microspheres. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bescup et al. (US Patent Application 2005/0100709 A1, published 12 May 2005) teaches a retroreflective article in which the difference between the refractive index of the microspheres and the embedding medium is a design criteria.  Mori (US Patent 5,962,121, published 05 Oct. 1999) teaches that in a retroreflective sheet in which the refractive indices of the embedding fluid and microspheres, the diameter of the spheres, and thickness of a focusing layer are interrelated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787